Citation Nr: 0105289	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  94-12 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether the denial of the veteran's claim for service 
connection for a nervous condition by rating action of March 
10, 1976, is final.  

2.  Whether medical reports dated August 15, 1988, and 
September 1988 constituted informal claims for service 
connection for alcohol dependence secondary to the veteran's 
service-connected post-traumatic stress disorder (PTSD).

3.  Whether clear and unmistakable error was committed in the 
rating decision dated November 9, 1982, which assigned a 30 
percent rating for PTSD.  

4.  Whether clear and unmistakable error was committed in the 
rating decisions dated June 8, 1989, and August 7, 1989, 
which continued the 10 percent rating for PTSD.  

5.  Entitlement to an evaluation in excess of 30 percent for 
a shell fragment wound of the left lower leg and foot, with 
retained foreign bodies and history of deep venous thrombosis 
from April 30, 1992, to February 2, 1998.

6.  Entitlement to an evaluation in excess of 40 percent for 
a shell fragment wound of the left lower leg and foot, with 
retained foreign bodies and history of deep venous thrombosis 
from February 3, 1998.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to January 
1972.

This matter arises from various rating decisions rendered 
since October 1992 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Minneapolis, Minnesota, which, in the 
aggregate, increased the disability evaluation for shell 
fragment wound of the left lower leg and foot, with retained 
foreign bodies and history of deep venous thrombosis from 10 
percent to 30 percent for the period from April 30, 1992, to 
February 2, 1998; and further increased the rating to 40 
percent from February 3, 1998.

The Board notes that the veteran's attorney has characterized 
the issue of whether clear and unmistakable error was 
committed in the rating decisions dated June 8, 1989, and 
August 7, 1989, which continued the 10 percent rating for 
PTSD as entitlement to a rating decision based on an informal 
claim for an increase raised by medical records from August 
1988 to October 1988.  The Board notes that a rating decision 
that denies an increased rating is final and can only be 
reconsidered based on clear and unmistakable error.  
Therefore, the Board will consider the issue of clear and 
unmistakable error in the two final RO decisions as it is the 
only way the veteran can possibly prevail on his claim.  

The veteran has raised the following issues: entitlement to a 
rating decision based upon a formal claim of January 7, 1972, 
for service connection for a nervous condition; entitlement 
to a higher original rating for the veteran's service-
connected shrapnel wounds to the right and left thigh, each 
rated zero percent disabling, from February 1, 1972, based on 
the vacation of the March 10, 1976, rating decision and the 
readjudication of February 1, 1972, formal claim; and whether 
all the veteran's shrapnel wounds were correctly identified 
and, if not, whether separate ratings should be assigned to 
the left and right foot, left and right calf, right thigh, 
left knee, left femur, left elbow and coccyx, from 1972.  As 
these issues have not yet been addressed, they are referred 
to the RO to take the necessary steps to fully develop and 
adjudicate them.


FINDINGS OF FACT

1.  The veteran was notified of the March 10, 1976 decision 
denying service connection for a nervous disorder in July 
1976.  

2.  The veteran's notice of disagreement was not filed within 
one year from the July 1976 notification of the denial of 
service connection for a nervous disorder.  

3.  An informal claim for service connection for alcohol 
dependence secondary to the veteran's service-connected PTSD 
was not raised by medical reports dated August 15, 1988, and 
September 1988.

4.  No grave procedural error has been shown to have been 
committed by the RO in its November 9, 1982, decision which 
assigned a 30 percent rating for PTSD; nor is the decision 
clearly and unmistakably erroneous.

5.  The RO rating actions dated June 8, 1989, and August 7, 
1989, which continued the 10 percent rating for the veteran's 
service-connected PTSD were not clearly and unmistakably 
erroneous.

6.  From April 20, 1992, to February 2, 1998, the veteran's 
shell fragment wound of the left lower leg and foot, with 
retained foreign bodies and history of deep venous thrombosis 
was manifested by deep venous thrombosis, decreased sensation 
over the lateral aspect of the left foot, pain, tenderness, 
numbness and edema.

7.  From February 3, 1998, the veteran's shell fragment wound 
of the left lower leg and foot, with retained foreign bodies 
and history of deep venous thrombosis was manifested by deep 
venous thrombosis poorly controlled by wearing a Jobst 
stocking and elevating the extremity, an area of vascular 
marking and engorgement of the superficial veins just above 
the left ankle, decreased sensation over the lateral aspect 
of the left foot, pain, tenderness, numbness and edema.  


CONCLUSIONS OF LAW

1.  The rating action of March 1976 denying service 
connection for a nervous disorder is not in appellate status.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302(a) (2000).

2.  The medical reports dated August 15, 1988, and September 
1988 are not informal claims for service connection for 
alcohol dependence secondary to the veteran's service-
connected PTSD.  38 C.F.R. § 3.157 (2000).  

3.  The RO did not commit clear and unmistakable error in its 
rating action dated November 9, 1982, in failing to assign a 
rating in excess of 30 percent for the veteran's service-
connected PTSD.  38 C.F.R. §§ 3.104(a), 3.105(a) (2000). 

4.  The RO did not commit clear and unmistakable error in its 
rating actions dated June 8, 1989, and August 7, 1989, in 
failing to assign a rating in excess of 10 percent for the 
veteran's service-connected PTSD.  38 C.F.R. §§ 3.104(a), 
3.105(a) (2000). 

5.  An evaluation in excess of 30 percent for residuals of a 
gunshot wound of the veteran's left lower extremity from 
April 30, 1992, to February 2, 1998, is not warranted.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Diagnostic 
Codes 5311, 7120, 7121 (1997); Diagnostic Codes 5311, 7120, 
7121 (2000).

6.  An evaluation in excess of 40 percent for residuals of a 
gunshot wound of the veteran's left lower extremity from 
February 3, 1998, is not warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, Diagnostic Codes 5311, 7120, 7121 
(1997); Diagnostic Codes 5311, 7120, 7121 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a March 10, 1976, decision the RO denied service 
connection for a nervous condition on the basis that such a 
condition was not found on the last examination of October 
1975.  Of record is VA Form 20-822, dated July 7, 1976.  The 
document listed the veteran's address of record and that a 
copy had been sent to the veteran's representative.  Also of 
record is VA Form 21-6798, Original Disability Compensation 
Award Attachment date stamped July 7, 1976.  Under special 
instructions, the notation "X #3 nervous condition" was 
entered.  

The veteran contends that there is no assurance, from an 
examination of the record, that any notice regarding the 
March 1976 denial of his claim of service connection for a 
nervous condition was ever sent; that if it were sent, it 
went to the correct address; or that it contained language 
sufficient to inform him of his appellate rights regarding 
that issue.

Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  38 C.F.R. § 3.1(q).  
There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926), Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (the VA need only mail 
notice to the last address of record for the presumption to 
attach).  This presumption of regularity in the 
administrative process may be rebutted by "clear evidence to 
the contrary."  Schoolman v. West, 12 Vet. App. 307, 311, 
Mindenhall.  Thus, there is a rebuttable presumption that VA 
properly discharged its official duties by properly handling 
the claim submitted by the veteran.  In this case it is 
presumed that the RO enclosed information regarding the 
veteran's appellate rights regarding the denial of service 
connection for a nervous disorder as evidenced by the 
notation "X 3 nervous condition" on the Original Disability 
Compensation Award Attachment date stamped July 7, 1976, sent 
the letter to the veteran's last address of record, and that 
the veteran received the letter.  The veteran's allegations, 
standing alone, are insufficient to rebut the presumption of 
regularity.  See Schoolman, Mindenhall.  The Board finds that 
the veteran was notified of his appellate rights by a July 
1976 RO letter.  

The veteran also argues that such a "presumption of 
regularity" is not applicable in the context of veteran's 
claims because it is in direct conflict with 38 U.S.C.A. 
§ 5104(a) and the underlying nature of the veteran's benefits 
system which requires, particularly the benefit-of-the-doubt 
doctrine under 38 U.S.C.A. § 5107(b) which allows the veteran 
to prevail where there is "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter."  The 
Board notes that U.S. Court of Appeals for Veterans Claims 
(formerly the U.S. Court of Veterans Appeals) precedent 
decisions, such as Schoolman and Mindenhall are binding on 
the Board and therefore, will be followed in this instance.  

Appellate review is initiated by a notice of disagreement.  
The notice of disagreement must be filed within one year of 
the date of the mailing of the result of the initial review 
or determination.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(a) 
(2000).

The veteran was sent notification of the rating decision 
denying service connection for a nervous disorder in July 
1976.  The veteran did not file a notice of disagreement 
within one year after he was notified of the denial of his 
claim.  Therefore, the rating action of March 1976 is final, 
and there is no issue in appellate status.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302(a).

If an appellant fails to complete an appeal within the 
required time, it is incumbent upon the Board to reject the 
application for review on appeal.  This is not a matter 
within the Board's discretion; the time limits for filing 
appeals to the Board are prescribed by law.  These 
requirements are stated specifically in 38 U.S.C.A. § 7105; 
and under the provisions of 38 U.S.C.A. § 7108, if there is a 
failure to meet these requirements, "[a]n application for 
review on appeal shall not be entertained."  In the absence 
of a timely notice of disagreement or substantive appeal, the 
proper action for the Board is to dismiss the claim.  Roy v. 
Brown, 5 Vet. App. 554 (1993).  

2.  Whether medical reports dated August 15, 1988, and 
September 1988 constituted informal claims for service 
connection for alcohol dependence secondary to the veteran's 
service-connected PTSD.

The veteran notes that a VA medical consultation dated August 
15, 1988, stated that the most likely diagnosis of the 
veteran's condition is PTSD, secondary to Vietnam; and that 
the veteran would not be able to maintain sobriety unless he 
is able to deal with his PTSD symptoms.  In addition, an 
interim hospital summary dated in September 1988 indicates 
that the veteran was suffering from continuous alcohol 
dependence.  The veteran contends that these medical records 
constitute informal claims under 38 C.F.R. § 3.157(b) (2000).  

The Board notes that 38 C.F.R. § 3.157 (the regulation in 
force today is identical in every pertinent respect to that 
in force in 1982), provides: 

A report of hospitalization which meets the requirements 
of this section will be accepted as an informal claim 
for benefits under an existing law . . . if the report 
relates to a disability which may establish entitlement.  
Acceptance of a report of examination or treatment as a 
claim for increase or to reopen is subject to the 
requirements of § 3.114 with respect to action on [VA] 
initiative or at the request of the claimant and the 
payment of retroactive benefits from the date of the 
report or for a period of 1 year prior to the date of 
receipt of the report.  

(b) Claim.  Once a formal claim for pension or 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree, 
receipt of [evidence listed under (b)(1), (2), or (3)] 
will be accepted as an informal claim for increased 
benefits or an informal claim to reopen.  

(1) Report of examination or hospitalization by 
Department of Veterans Affairs or uniformed services.  
The . . . date of admission to a VA . . . hospital will 
be accepted as the date of receipt of a claim.

38 C.F.R. § 3.157.  In Brannon v. West, 12 Vet. App. 32, 34-
35 (1998), the appellant argued that the Board had failed to 
adjudicate a claim that was reasonably raised by the medical 
evidence of record.  It was held that a claim "means a formal 
or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit." 38 C.F.R. § 3.1(b).  "Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by 
Department of Veterans Affairs...may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought." 38 C.F.R. § 3.155(a).  Therefore, before a 
VA RO or the Board can adjudicate an original claim for 
benefits, the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it...  The mere presence of the medical evidence does not 
establish an intent on the part of the veteran to seek 
secondary service connection for the psychiatric condition.  
See, e.g., KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford 
v. Brown, 5 Vet. App. 33, 35 (1993) (a hospitalization record 
was not an informal claim if there had not been either a 
prior allowance, such that the informal claim was for an 
increased rating, or a disallowance such that the informal 
claim was, in effect, for reopening pursuant to 38 U.S.C.A. 
§ 5108); 38 C.F.R. § 3.157(b).  

With respect to the RO's alleged failure to adjudicate an 
informal claim for service connection on the secondary basis 
of alcohol abuse based on certain medical records from 1988, 
there was neither a prior allowance nor a disallowance for 
the condition at the time of the completion of the 1988 
medical records.  As a matter of law, therefore, the 
veteran's 1988 medical records cannot constitute an informal 
claim under § 3.157.  See Brannon, Crawford, supra. 

3.  Clear and Unmistakable Error Claims 

An RO decision that has become final generally may not be 
reversed or amended in the absence of clear and unmistakable 
error (CUE).  38 C.F.R. § 3.105(a).

Section 3.105(a) of title 38, Code of Federal Regulations, 
provides: 

Where evidence establishes [CUE], the prior decision 
will be reversed or amended.  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior 
decision on the grounds of [CUE] has the same effect as 
if the corrected decision had been made on the date of 
the reversed decision.

38 C.F.R. § 3.105(a).

In Russell v. Principi, the Court defined CUE as follows: 

Either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory 
or regulatory provisions extant at the time were 
incorrectly applied. . . .  [CUE is] the sort of error 
which, had it not been made, would have manifestly 
changed the outcome . . . [, an error that is] 
undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made.

Russell, Vet. App. 310, 313-14 (1992) (en banc).  "A 
determination that there was a '[CUE]' must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell at 314.  "In order for there to be a 
valid claim of [CUE], . . . [t]he claimant, in short, must 
assert more than a disagreement as to how the facts were 
weighed or evaluated."  Id. at 313; see also Damrel v. Brown 
6 Vet. App. 242 (1994).  Moreover, a CUE claim must identify 
the alleged error(s) with "some degree of specificity."  
Crippen v. Brown, 9 Vet. App. 412, 420 (1996).  Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993), en banc review denied, 6 
Vet. App. 162 (1994) ("to raise CUE there must be some 
degree of specificity as to what the alleged error is and . . 
. persuasive reasons must be given as to why the result would 
have been manifestly different").  

In addition, a final RO decision may be vitiated in cases of 
grave procedural error.  Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999) (where there is a breach of the duty to assist in 
which VA fails to obtain pertinent service medical records 
specifically requested by the claimant and fails to provide 
the claimant with notice explaining the deficiency, the claim 
does not become final for purposes of appeal); see Tabalazon 
v. Brown, 8 Vet. App. 359, 361 (1995).  The United States 
Court of Appeals for Veterans Claims extended the holding in 
Hayre to decisions of the RO where there is a duty-to-assist 
violation in failing to obtain all relevant Social Security 
Administration (SSA) records, the effect being to vitiate the 
finality of the RO decision.  See generally, Tetro v. West, 
13 Vet. App. 404, 412 (2000).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity the disability in question would cause.  
38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.
 
A 10 percent rating is warranted for PTSD which is productive 
of mild social and industrial impairment.  A 30 percent 
evaluation is assigned when the condition produces definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and when 
psychoneurotic symptoms result in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
evaluation requires that the ability to establish or maintain 
effective or favorable relationships with people be 
considerably impaired and that reliability, flexibility, and 
efficiency levels be so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent rating is warranted when the ability to maintain 
effective and favorable relationships with people is severely 
impaired.  In such cases, the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
schedular evaluation is warranted when the attitudes of all 
contacts, except the most intimate, are so adversely affected 
as to result in virtual isolation in the community.  There 
would be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in a profound 
retreat from mature behavior.  In such cases, the veteran 
would be demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (in effect at the 
time of the decisions at issue).

A.  Whether clear and unmistakable error was committed in the 
rating decision dated November 9, 1982, which assigned a 30 
percent rating for PTSD.

The veteran claims that a grave procedural error was 
committed by the RO in failing to apply 38 C.F.R. §§  4.2, 
Interpretation of examination reports, and 4.3, Resolution of 
reasonable doubt, in that the examiner who performed the 
September 1982 VA examination diagnosed the veteran with 
chronic "severe" PTSD and that the only notation of the 
word "severe" in the Diagnostic Code pertaining to PTSD is 
contained in the 70% evaluation for PTSD.  

The veteran requested service connection for a nervous 
condition in January 1972.  An October 1975 VA examination 
found no psychiatric disorder.  A March 1976 rating decision 
denied service connection for a nervous condition.  The 
veteran was hospitalized at a private facility from September 
to October 1978.  The veteran was hospitalized at a VA 
facility for one day in December 1979.  It was noted that the 
veteran was unemployed due to a repair of a hiatal hernia in 
September 1979.  The diagnosis was passive/aggressive 
personality disorder, traumatic neurosis.  He was also 
hospitalized in January 1980.  The veteran complained of 
thoughts of suicide and nightmares.  He occasionally drank to 
excess.  He was found to have been a socially withdrawn, 
anxious individual with low self esteem.  He complained of 
general depression due to unemployment, financial problems, 
his divorce and the death of his son a year ago.  Mental 
examination showed a depressed mood and affect.  He was well-
oriented with no memory difficulty.  There was no abnormality 
in judgment or thought processes.  His speech was somewhat 
slow.  The veteran complained of suicidal ideation.  There 
were no hallucinations or delusions.  After the first day of 
hospitalization, the veteran showed no outward signs of 
depression.  A staff psychologist stated that the veteran 
appeared to have been the victim of Vietnam syndrome.  The 
diagnosis was passive/aggressive personality disorder and 
post-traumatic neurosis.  

The veteran underwent outpatient mental health counseling 
from May to September 1980.  In a termination summary, it was 
noted that the veteran improved his interaction with the 
group and dealt with his anger more directly.  It was also 
predicted that his adjustment would be adequate if he kept 
his relationships on a superficial level.  The social worker 
also noted that the veteran's improvement would cease if he 
became involved in an intimate relationship such as marriage.  

A VA psychiatric examination was conducted in September 1982.  
The veteran complained of flashbacks, anxiety, nervousness, 
irritability, startle reaction and a quick loss of temper.  
The veteran noted that he remarried in March 1982 and just 
got a job at an iron foundry.  The examiner noted that the 
veteran was very nervous, tense and restless.  A marked 
startle reaction was also noted.  The veteran also complained 
of frequent flashbacks, very terrifying nightmares, 
disassociations and one suicide attempt.  He denied 
delusions, hallucinations or paranoid thoughts.  His insight 
was lacking and judgment was superficially intact.  The 
diagnosis was post-traumatic stress Vietnam disorder, chronic 
severe.  

In this case, no challenge to the finality of the RO's 
decision of November 9, 1982, is offered by or on behalf of 
the veteran as to a claimed failure to obtain service medical 
or SSA records, and any such grave procedural error is not 
otherwise shown.  See Hayre, Tetro, supra.

Although the veteran expresses his argument in terms of a 
grave procedural error the claim is actually a request for a 
reweighing of the evidence, which is not a permissible basis 
for a CUE claim, Russell, supra.  When there is evidence both 
pro and con on the issue, it is impossible for the appellant 
to succeed in showing that "the result would have been 
manifestly different," Fugo, supra.  In addition, the Board 
notes that use of terminology such as "severe" by VA 
physicians, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  The conflict 
over the interpretation of the facts presented is 
insufficient to rise to the level of CUE, as it is noted that 
the error must be of such significance as to be undebatable.  
See Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc).  Therefore, the November 9, 1982 rating decision was 
not clearly and unmistakably erroneous.  See 38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105(a); Damrel, Russell, supra. 

B.  Whether clear and unmistakable error was committed in the 
rating decisions dated June 8, 1989, and August 7, 1989, 
which continued the 10 percent rating for PTSD.

A VA social work service evaluation was conducted in 
September 1985.  The veteran stated that he worked two jobs.  
He stated that he got along well with his fellow workers but 
that he believed that his manager treated him unfairly.  When 
not working the veteran was socially isolated.  The veteran 
reported that he feels socially isolated when he is not 
working.  When he is pressured he gets flashbacks of his 
Vietnam experiences.  A VA examination was conducted in 
September 1985.  The veteran reported flashbacks, being 
easily startled and having severe nightmares.  He had lost 
interest in leisure activities.  It was noted that he was 
bothered by survival guilt and some memory disturbance.  He 
also had chronic depression.  The pertinent diagnoses were 
PTSD with depressed mood and simple phobia, and mixed 
personality syndrome with antisocial features.  The examiner 
stated that the veteran's highest level of adaptive 
functioning during the past year had been fair; that his 
mental condition had not changed during the past year or two; 
and that he continued to have been bothered by PTSD symptoms 
and some social avoidance but continued to be employed at 
menial labor.  

From August to September 1988, the veteran was hospitalized 
for continuous alcohol dependence.  The veteran was also 
diagnosed with PTSD and was referred to a PTSD program after 
completion of his treatment for alcohol dependence.  The 
veteran was hospitalized for treatment for PTSD from 
September 1988 to December 1988.  Chronic, severe PTSD with 
depression and alcohol dependence, in remission for five 
months, were diagnosed.  A June 1989 rating decision 
continued the veteran's service-connected PTSD rating of 10 
percent.  

A hospital summary reflecting treatment for PTSD from 
December 29, 1988, to February 5, 1989, was received in July 
1989.  The veteran was entered into a PTSD program.  The 
veteran was concerned about his separation and possible 
divorce from his spouse.  An August 1989 confirmed rating 
decision continued the 10 percent rating for the service-
connected PTSD.  

As stated in the Introduction, the veteran does not contend 
that the June 8, 1989, and August 7, 1989, decisions were 
clearly and unmistakably erroneous.  However, as a final RO 
decision can only be reconsidered on that basis, the Board 
will consider such a claim.  

As no specific errors were claimed, a claim based on clear 
and unmistakable error in the rating decisions dated June 8, 
1989, and August 7, 1989, which continued the 10 percent 
rating for PTSD is not warranted.  See Crippen, supra.

4.  Increased rating for a shell fragment wound of the left 
lower leg and foot, 
with retained foreign bodies and history of deep venous 
thrombosis.  

On April 20, 1992, the veteran requested an increased rating 
for his service-connected shell fragment wound to the left 
lower extremity which had been rated 10 percent disabling 
since August 1975.  

The veteran was hospitalized from May 1992 to July 1992 at a 
VA facility for an unrelated condition.  A hospital summary 
noted that his shrapnel wounds of both lower extremities 
caused discomfort and was relieved by Motrin.  

An October 1992 rating decision denied an increased rating 
for the shell fragment wound to the left lower extremity.  

The veteran was hospitalized at a VA medical facility for his 
service-connected PTSD from February to April 1993.  During 
that hospitalization, in March 1993, the veteran complained 
of pain in his legs.  A treatment goal of decreasing pain in 
the legs was given.  It was noted that the veteran discharged 
himself prior to achieving that goal.  

A VA orthopedic examination was conducted in May 1993.  The 
examiner noted the veteran's history of detonating a landmine 
in Vietnam.  The veteran noted that he has had cramps in the 
left leg and numbness in his left lateral foot since then.  
He also complained of pain in the posterior calves when he 
first arises and walks.  An April 1993 x-ray study showed a 
fracture of the left fifth toe and metal fragments in the 
left lower extremity.  Shrapnel scars of the left popliteal 
area and left lateral malleolus, and a questionable very 
faint shrapnel scar were diagnosed.  The scar of the left 
popliteal area was tender; the other scars were non-tender.  
All the scars were well healed.  Traumatic peripheral 
neuropathy of the left lateral foot area; healing fracture of 
the proximal phalanx of the left fifth toe; and metal 
fragments in the soft tissue of the left lower leg were also 
diagnosed.  The examiner also noted that there was no 
evidence of muscle atrophy of the lower extremities.  

A VA neurological examination was conducted in February 1994.  
Motor examination was normal.  He had full muscle strength 
except that left ankle dorsiflexion appeared to give way due 
to pain.  He had no muscle atrophy.  Sensory examination was 
normal except for hypesthesia over the dorsal lateral aspect 
of the left foot.  The veteran walked with a marked limp.  
The examiner noted that the veteran had intense bilateral 
pain due to the land mine injury.  The examiner noted 
evidence of peripheral sensory sural and peroneal nerve 
neuropathy.  

A VA orthopedic examination conducted in February 1994 found 
a shrapnel wound of the left medial tibial area, left 
popliteal area, left posterior calf and left lateral ankle.  
The examiner noted that all wounds were well healed and non-
tender.

A March 1994 rating decision granted an increased, 20 
percent, rating for the veteran's service-connected left 
lower extremity and foot.  

The veteran was hospitalized in July 1994 due to left lower 
extremity pain and swelling.  A Doppler ultrasound test found 
a non-occlusive thrombus of the left lower extremity from the 
distal femoral vein to the popliteal vein with a small 
channel of flow present.  The estimated stenosis was 90 
percent.  The diagnosis was left lower extremity deep venous 
thrombosis.  The examiner stated that the veteran's deep 
venous thrombosis was most likely secondary to his shrapnel 
wound or the recent cellulitis that formed around the 
shrapnel wound.  Medication was prescribed for the condition.  

Subsequent treatment records from 1994 indicate that the 
veteran's deep venous thrombosis caused him pain but that the 
condition was under control with medication, a Jobst 
stocking, whirlpools and swimming.  

In an October 1994 rating decision, the RO recharacterized 
the veteran's service-connected left lower extremity 
disability as the residuals of service-connected shrapnel 
fragment wound to the left lower leg and foot, including a 
deep venous thrombosis.  The RO denied an increased rating 
for the condition.  

A December 1994 hospitalization summary noted that the 
veteran's history of deep venous thrombosis was still causing 
him pain and decreased strength of the left lower extremity.  
A new deep venous thrombosis was suspected but a Doppler 
study only found the previous chronic left superficial venous 
thrombus.  

A VA examination was conducted in December 1996.  The veteran 
complained of left leg pain.  The examiner did not have 
access to the veteran's claims file.  The examiner noted that 
the veteran had 1+ edema of the left leg and 2+ edema of the 
left foot.  The left knee, left calf muscle and left ankle 
were tender to palpation.  Sensation to light touch showed 
dysesthesia over the lateral aspect of the left foot.  The 
diagnosis was left leg pain which the examiner noted was 
chronic and severe.  The examiner noted that some of the pain 
could be attributed to a radiculopathy from the lumbar spine 
but that it was more likely that the veteran's walking on an 
ankle with a decreased range of motion due to the shrapnel 
wound contributed to the pain.  

A January 1997 rating decision granted an increased, 30 
percent, rating for the veteran's shell fragment wound of the 
left lower leg and foot, with retained foreign bodies and 
history of deep venous thrombosis, effective April 20, 1992.  

A VA treatment record dated on February 3, 1998, indicated 
that the veteran complained of pain and edema of the left 
lower extremity despite wearing a Jobst stocking and 
elevation of the extremity.  A VA examination was conducted 
on February 4, 1998.  The examiner reviewed the veteran's 
claims file.  The veteran complained of left leg pain and 
stated he had been given a knee brace which helped control 
the pain.  Palpation found tenderness over the left tibia.  
An area of vascular marking and engorgement of the 
superficial veins was found just above the left ankle.  None 
of them were found to have been tender but pressing the area 
caused the veteran some discomfort.  Peripheral pulses were 
normal and flexion and extension of the left foot was normal 
and did not cause any pain.  The calf was tender but there 
was no swelling present.  There was no redness or warmth.  
The diagnosis was status post shrapnel injury of the left 
lower extremity with retained fragment on x-ray.  There was 
no evidence of arterial injury but history of deep venous 
thrombosis.  The examiner also stated that current 
examination does not show that the veteran needed the knee 
brace.  

An electromyogram (EMG) was conducted in April 1998 to rule 
out a recurrent disc herniation.  The results included, as 
pertinent here, an abnormal needle EMG of the left tibialis 
anterior by virtue of a decreased interference pattern.  

An October 1998 rating decision continued the 30 percent 
evaluation for the veteran's shell fragment wound of the left 
lower leg and foot, with retained foreign bodies and history 
of deep venous thrombosis from April 30, 1992, to February 2, 
1998, and increased the evaluation to 40 percent from 
February 3, 1998.  

A VA muscles examination was conducted in March 1999.  The 
veteran complained of burning and tingling of his left foot 
and leg made worse by walking.  Examination of the left lower 
extremity revealed a discoloration of the left foot, and 
varicose veins beginning in the foot and extending up the 
left leg.  The pertinent diagnosis was post thrombophlebitis 
changes in the left leg following blood clot in 1996.  The 
symptoms were noted to have been getting progressively worse 
despite the wearing of an elastic stocking.  In an addendum, 
the examiner stated that the veteran had a severe left 
popliteal injury, with swelling, blueness, discoloration, 
increased varicose veins, and pain in the left lower 
extremity when the veteran attempted to stand for a prolonged 
period of time.  The examiner also stated that a Doppler 
examination showed that the veteran's arterial circulation 
was intact, with a minimal pulse in the dorsalis pedis 
artery.  A Doppler examination of the venous system was not 
performed.  

A VA neurological examination was conducted in March 1999.  
The veteran complained of numbness in the left ankle area.  
Motor examination was normal.  Sensory examination revealed 
diminished sensation to pinprick over the left lateral heel 
and side of the foot.  The veteran also had some mild 
swelling and mild spotted discoloration of the left foot.  He 
walked with a slight limp of the left leg.  The diagnoses 
were traumatic neuropathy of the sural nerve causing left 
foot numbness and leg pain.  

Initially, the Board finds that VA's duty to assist the 
veteran in developing the evidence pertinent to the claims 
has been met.  In this regard, the Board notes that the 
veteran has undergone VA examination, and pertinent 
outpatient treatment records have been associated with the 
record.  Finally, the veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  Thus, the Board finds that the claim is ready to 
be reviewed on the merits.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review the recorded history of a disability should 
be conducted to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Therefore, although the Board has thoroughly 
reviewed all medical evidence of record, the Board will focus 
on the most recent medical findings regarding the current 
level of the veteran's disability.  

As the veteran was previously in receipt of the highest 
evaluation, 30 percent, for an injury to Muscle Group XI [the 
calf] under the provisions of 38 C.F.R. Part 4, Diagnostic 
Code 5311 as in effect before and after July 3, 1997, and 
since he now is receiving a higher evaluation under a 
different diagnostic code, this diagnostic code will not be 
considered.  

Therefore, the Board will consider the claim under the 
diagnostic code applicable to cardiovascular disabilities.  
The veteran's condition is rated under Diagnostic Code 7121, 
Post-phlebitic syndrome of any etiology.  During the pendency 
of this appeal VA published new regulations for rating 
disability of the cardiovascular system.  62 Fed. Reg. 65207-
65224 (1997).  When amended regulations expressly state an 
effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), as the revised regulations were not lawfully 
effective.  Therefore, before January 12, 1998, the Board may 
only apply the previous version of the rating criteria.  As 
of January 12, 1998, the Board must apply the version more 
favorable to the veteran.

Prior to January 12, 1998, VA regulations provided that 
phlebitis or thrombophlebitis, unilateral, with obliteration 
of deep return circulation, including traumatic conditions, 
was rated as 60 percent disabling with persistent swelling, 
subsiding only very slightly and incompletely with recumbency 
elevation with pigmentation cyanosis, eczema or ulceration.  
A 30 percent rating was to be assigned for persistent 
swelling of leg or thigh increased on standing or walking one 
or two hours, readily relieved by recumbency, moderate 
discoloration, pigmentation and cyanosis or persistent 
swelling of arm or forearm, increased in the dependent 
position; moderate discoloration, pigmentation or cyanosis.  
A 10 percent rating was to be assigned for persistent 
moderate swelling of leg not markedly increased on standing 
or walking or persistent swelling of arm or forearm not 
increased in the dependent position.  Note: When phlebitis is 
present in both lower extremities or both upper extremities, 
apply bilateral factor.  38 C.F.R. § 4.104, Diagnostic Code 
7121 (1997). 

Beginning on January 12, 1998, VA regulations provided that 
post-phlebitis syndrome of any etiology is to be rated as 
follows:  with the following findings attributed to venous 
disease, is rated as 60 percent disabling with persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration; as 40 percent disabling 
with persistent edema, and stasis pigmentation or eczema, 
with or without intermittent ulceration; and as 20 percent 
disabling with persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.  A 10 percent rating is provided with 
intermittent edema of extremity or aching and fatigue in leg 
after prolonged standing or walking, with symptoms relieved 
by elevation of extremity or compression hosiery.  Note: 
These evaluations are for involvement of a single extremity.  
If more than one extremity is involved evaluate each 
extremity separately and combine (under § 4.25), using the 
bilateral factor (§ 4.26), if applicable.  38 C.F.R. § 4.104, 
Diagnostic Code 7121 (2000).

From April 20, 1992, to February 2, 1998, the evidence of 
record noted above does not show that the veteran's 
disability was manifested by persistent swelling, subsiding 
only very slightly and incompletely with recumbency 
elevation, or by pigmentation cyanosis, eczema or ulceration.  
Thus, a higher evaluation is not warranted under this 
Diagnostic Code.  The Board also notes that the "new" 
version of the regulation must be considered regarding the 
veteran's request for an increased rating from January 12, to 
February 3, 1998.  Again a higher evaluation is not warranted 
as the veteran did not manifest with persistent edema, and 
stasis pigmentation or eczema, with or without intermittent 
ulceration during this period.  The Board specifically notes 
that the veteran's deep venous thrombosis was noted to have 
been under control during this period.  

Regarding entitlement to an evaluation in excess of 40 
percent subsequent to February 3, 1998, the Board notes that 
both the old and new criteria may be applied.  An increased 
rating is not warranted as the veteran has not demonstrated 
that he has persistent swelling, subsiding only very slightly 
and incompletely with recumbency elevation with pigmentation 
cyanosis, eczema or ulceration; or persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.

In addition, there is no evidence of varicosities to warrant 
an increase under either the old or new schedular criteria 
for varicose veins.  See § 4.104, Diagnostic Codes 7120.  

Hence, it is the conclusion of the Board that the 
preponderance of the evidence is against an increased rating.




ORDER

The rating decision denying service connection for a nervous 
disorder in March 1976, is not in appellate status.

An informal claim for service connection for alcohol 
dependence secondary to the veteran's service-connected PTSD 
based on medical reports dated August 15, 1988, and September 
1988 is not recognized as a matter of law.  

The claims based on clear and unmistakable error in a 
November 9, 1982, rating decision which assigned a 30 percent 
rating for PTSD; and rating decisions dated June 8, 1989, and 
August 7, 1989, which continued the 10 percent rating for 
PTSD, are denied.

An increased rating in excess of 30 percent for a shell 
fragment wound of the left lower leg and foot, with retained 
foreign bodies and history of deep venous thrombosis from 
April 30, 1992, to February 2, 1998, and in excess of 40 
percent from February 3, 1998, is denied.  



		
	D. C. Spickler 
	Member, Board of Veterans' Appeals



 

